Exhibit 10.16
 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
 
DISTRIBUTION AGREEMENT
between
POLARCHEM ASSOCIATED LIMITED, POLARCHEM INTERNATIONAL LTD
CHENVITECH LTD
AND
AMERICA GREENER TECHNOLOGIES INC


THIS AGREEMENT made on the 5 day of November 2015 between POLARCHEM ASSOCIATED
LIMITED (registered in England under No 2304866 and POLARCHEM INTERNATIONAL
LIMITED (registered in England under No 07287705), both of 13 Dovedale Gardens,
465 Battersea Park Road, London SW11 4LR, and CHENVITECH LIMITED (registered in
St Vincent and The Grenadines, No 831 CDT 1999) of 10 Chemin Rieu, 1208 Geneva,
Switzerland, all hereinafter referred to as “POLARCHEM”, being fully entitled to
engage for the purposes of this agreement all obligations on its own, and
AMERICA GREENER  TECHNOLOGIES, INC. a publically-traded Nevada corporation
having an address of 254 South Mulberry Street, Suite 113 Mesa, Arizona 85202,
hereinafter referred to as “AGT”.


WITNESSETH:
WHEREAS, POLARCHEM manufactures or supplies certain products, equipment and
services in the field of combustion efficiency for use in industry  and whereas
AGT desires to act as a Sales Agent and Service Distributor for the area and
scope of activity herein mentioned.


NOW IT IS HEREBY AGREED as follows:


1.  APPOINTMENT OF SALES AND SERVICE DISTRIBUTOR


a)  POLARCHEM hereby appoints AGT and AGT hereby agrees to act for POLARCHEM as
its Sales and Service Distributor for the following territory:


The People's Republic of China, inclusive of Hong Kong


the functions of the Distributor shall be to sell the Products referred to in
Paragraph 3 below to or for the account of industrial users.


2. DURATION OF AGREEMENT


 
a)
This agreement shall (subject as hereinafter provided) continue for a period of
six months from the date hereof provided that AGT shall purchase and pay for
products in a minimum quantity of 60,000 litres before 28th February 2016, and
in the next six month period a further 60,000 litres.  In the second and
following years AGT will have the right to manufacture the products in the
territory provided sales are at a rate of 180,000 litres per annum and continue
subject to a minimum of 180,000 litres per annum with a royalty payment to be
made to POLARCHEM. (see also Clauses 4 and 17).  POLARCHEM shall have the right
to terminate this agreement by written notice to AGT. AGT will thereafter have
90 days to cure any breach. Provisions of Clause 10 shall then apply.

 
 
1

--------------------------------------------------------------------------------

 


The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
 
 
b)
For the purpose of this agreement "purchases" shall be deemed to include all
Products supplied by POLARCHEM to AGT in the territory which have been duly paid
for.



 
c)
If the quantity of product fails to meet the minimum specified in clause a) then
AGT may extend the Agreement for a year at the time by paying POLARCHEM any
balance of royalties up to the 180,000 production level.



3. PRODUCTS


The products covered by this agreement are chemical compositions for combustion
efficiency currently marketed by POLARCHEM under the trademark


"POLARCHEM".


Further products may be included in the above definition by agreement in writing
between the parties. POLARCHEM may in the future develop, manufacture, supply or
otherwise engage to do trade with products of a different nature, i.e. not
related to combustion efficiency. In such case(s) POLARCHEM retains all rights
to offer or not to a third party or otherwise the agency of distribution of such
products in the territory under consideration as outlined in Paragraph 1 above.


4. PRICING


a) POLARCHEM undertakes to supply AGT with Products at US$*** ex­works Mumbai,
India for the first shipment.
b) AGT shall have the right to determine its selling prices of the products in
the territory, though each party agrees to keep the other informed of changes in
its prices made from time to time.
c) POLARCHEM shall not vary its prices charged under this Agreement save upon at
least 90 days prior notice in writing to AGT.
d) The Royalty rate referred to in Clause 2 (a) and 5 (b) shall be 60 cents per
litre for 3 years and subsequently by negotiation, reflecting inflation.
Royalties will be paid within 30 days of the date of manufacture


5.  DUTIES OF AGT


a)  AGT shall use its best endeavours to sell, advertise and otherwise promote
the sale of the Products throughout the territory and shall maintain a suitable
sales/service organisation with a technical staff having sufficient knowledge of
the products to ensure technical assistance and after-sales service.
b)  AGT shall be responsible for servicing of the Products within the territory
and for instruction to the users in their operation.
 
 
2

--------------------------------------------------------------------------------

 
 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
 
c)  AGT shall maintain a stock of the Products, the minimum quantities of which
may be established from time to time by POLARCHEM and AGT. AGT shall not during
the life of this agreement and for a period of 24 months after its termination
sell or engage to produce any product which is competitive with the Polarchem
Products for which AGT has the rights within the territory.
d)  AGT shall forward to POLARCHEM any enquiries for the products received from
outside the territory.
e)  AGT shall not seek customers nor maintain any distribution facilities for
the products outside the territory.
f)  AGT shall in relation to any authorized use of any of the trade marks of
POLARCHEM in connection herewith enter into such supplementary form of agreement
as POLARCHEM may require.
g)  Failure to comply with any of the duties or prohibitions of this Clause 5
shall entail the termination of this agreement after 90 days prior written
notice to remedy such breach, plus a financial remuneration to be paid to
POLARCHEM commensurate with any and all expenses, losses, damages endured as may
be established.


6.  DUTIES OF POLARCHEM


a)  POLARCHEM will from time to time make available marketing and technical
information to AGT in English
b)  POLARCHEM will forward AGT all enquiries received from the territory, though
it is agreed that at the initial stages of this Agreement that POLARCHEM may
accept orders from the Territory directly and pay AGT a commission equal to the
agreed rate of royalty. POLARCHEM will furnish all details of any transaction of
this nature immediately to AGT. Once AGT commences manufacture, all POLARCHEM
product, from any source, in the territory of CHINA and HONG KONG orders will be
dealt with by AGT and will become exclusive customer accounts of AGT.


7. MANUFACTURE OF PRODUCTS


POLARCHEM undertakes to grant the right to manufacture, or grant licence to a
third party, to manufacture the Products within the territory within 12 months
provided orders for 120,000 litres of product have been given and paid for. A
full License Agreement will be issued to this effect.


8. CONFIDENTIALITY


AGT shall not at any time during the continuance of this Agreement or following
its termination disclose to any other person, firm or company any confidential
information supplied to it by POLARCHEM or coming into its possession as a
result of the Agreement so long as such information as a whole or any part
thereof remains secret and is not published or made available to AGT from
sources entitled to make such disclosure other than POLARCHEM. AGT equally has
the right to confidentiality in its relationship and all dealings with
POLARCHEM.
 
 
3

--------------------------------------------------------------------------------

 
 
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
 
9. TERMINATION FOR DEFAULT


Either party shall be entitled to terminate this Agreement forthwith by notice
in writing to the other in the event that such other shall:


 
I)
commit or allow to be committed any breach of this Agreement PROVIDED THAT in
the case of a breach capable of being made good if the party in default shall
make good the breach to the satisfaction of the other within 90 days after the
notice of termination, such notice shall be deemed to be void and of no effect.



 
II)
commit an act of bankruptcy or enter into liquidation whether compulsory of
voluntary (other than voluntary liquidation for the purpose of amalgamation or
reconstruction)



 
Ill)
compound with its creditors or have a receiver appointed of all or any part of
its assets or undertaking or



 
IV)
take or suffer any similar action in consequence of debt.



10. CONSEQUENCES OF TERMINATION


In the event of termination of the Agreement for any reason whatsoever:


 
I)
AGT shall at the request of POLARCHEM promptly return all commercial or other
material in its possession relating to the Products.

 
II)
AGT shall have the right to sell existing stock of the Products remaining in its
possession.



11.  RELATIONSHIP


 
a)
The relationship of AGT to POLARCHEM shall be that of an independent agent or
contractor and not that of an employee.

 
b)
The illegality or invalidity of any part of this Agreement shall not affect the
legality or validity of the remainder of the Agreement.

 
c)
No variation of this agreement shall be binding unless in writing signed by both
parties.



12.  ASSIGNABILITY


POLARCHEM agrees that AGT has the right to license or sub-license this Agreement
subject to the terms in this Agreement and others that AGT will require. AGT
agrees that any licenses or sub-licenses will respect and adhere to the entire
Agreement herewith and will be bound by all the Clauses within the Agreement.
AGT will diligently ensure that all parties understand and agree with all the
terms in the Agreement and will therefore understand that they must comply.
 
 
4

--------------------------------------------------------------------------------

 


The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
 
13. WAIVERS


The failure on the part of either party to exercise or enforce any right
conferred upon it by this Agreement shall not be deemed to be a waiver of any
such right to operate so as to bar the exercise of enforcement thereof at any
time or times thereafter.


14.  NOTICES


Any notice or other document to be given hereunder shall be given by one party
to the other by sending the same by air mail post, commercial registered mail or
e-mail to the appropriate business address given above.


15. GOVERNING LAW AND ARBITRATION


This agreement shall be governed by and construed and interpreted in accordance
with English law and any dispute arising shall be finally settled under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce
by one or more arbitrators appointed in accordance with such rules.


16. ENTIRETY OF AGREEMENT


Save for any supplementary agreements. this Agreement embodies the entire
understanding between the parties on the subject matter and all or any prior
agreements relating thereto are hereby· cancelled.


17.  THIS AGREEMENT


h

only becomes valid after the purchase and payment, within 120 days of signing
this agreement but not later than 28th February 2016 of initial stock of 60,000
litres of POLARCHEM products.  POLARCHEM will use its best endeavours to ensure
product will be available for shipment within 45 days ex-works Mumbai after
payment has been received.  Before the end of every 6 month period a further
60,000 litres must be ordered and paid for to renew this Agreement. At the end
of one year, provided sales are at a rate of 180,000 litres per annum, a License
to manufacture will be given. Provided all the criteria in this Agreement are
met, it is agreed that this Agreement will be exclusive to AGT for a period of
30 years, subject to Clause 2


18. DELAYS


If payment for an order of 60,000 litres of Polarchem products has not been made
by 28th February 2016, AGT may prolong this Agreement for a further 7 days by
making a payment to Polarchem on account of USD $100,000 for future supplies.
 
 
5

--------------------------------------------------------------------------------

 


The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
 
This Agreement must be signed on or before 30th November to remain valid.


19. AGT's RIGHT OF FIRST REFUSAL


To validate this Agreement, AGT confirms that a payment of USD $50,000 be paid
to Polarchem/Chenvitech that will be used against payment for any future orders
for Polarchem products for delivery to China or North America and such payment
must be made on or before December 2nd 2015


AS WITNESS the hands of the duly authorized representatives of the parties the
day and year first above written.


Signed for and on behalf of
POLARCHEM ASSOCIATED LTD
and POLARCHEM INTERNATIONAL LTD


/s/ David H. Idwal Jones
David H. ldwal Jones, Director

 
Signed for and on behalf of
CHENVITECH LIMITED


/s/ Georges Berberat
Georges Berberat, Director

 
Signed for and on behalf of
AMERICA GREENER TECHNOLOGIES INC.


/s/ John Mooney
John Mooney, Director
 
6


--------------------------------------------------------------------------------

 